 

CONSULTING SERVICES AGREEMENT
 
(ITH Partners, LLC)
 
THIS AMENDED AND RESTATED CONSULTING SERVICES AGREEMENT (this “Agreement”) is
entered into effective as of April 20, 2011 (the “Effective Date”) by and
between (A) (i) IMH Financial Corporation, a Delaware corporation (“IMH”) and
(ii) ITH Partners, LLC, a Nevada limited liability company (the “Consultant”),
and (B) (i) INFINET Securities, LLC (“Infinet”), and (ii) Consultant.
 
THE PARTIES ENTER THIS AGREEMENT ON THE BASIS OF THE FOLLOWING FACTS, INTENTIONS
AND UNDERSTANDINGS:
 
A.           On December 15, 2009, ITH entered a consulting agreement with IMH
Secured Loan Fund, LLC (the “Original Consulting Agreement”) which commenced on
September 1, 2009 and provided that it expired by its terms on January 31, 2009
(this misdating is reflected in the Original Consulting Agreement).  The
Original Consulting Agreement was entered pursuant to Section 3.1 of the
Operating Agreement of IMH Secured Loan Fund, LLC (the “Fund”) whereby Investors
Mortgage Holdings Inc., a Delaware corporation (the “Manager”) had exclusive
control over the business of the Fund, subject to and in accordance with the
terms of the Operating Agreement.
 
B.           The Securities and Exchange Commission (the “SEC”) declared the
Company’s Form S-4 effective on May 14, 2010, pursuant to which the Fund sought
to obtain the written consent of the members of the Fund to the Conversion
Transactions (as defined therein) and the 2010 Stock Incentive Plan (as defined
therein).  The requisite number of members of the Fund approved the Conversion
Transactions and the 2010 Stock Incentive Plan.
 
C.           IMH and Infinet, respectively, desire to retain the Consultant to
provide advice to, and consult with, IMH and Infinet, respectively, with respect
to the Consulting Services on the terms and conditions set forth in this
Agreement, and the Consultant desires to accept such engagement from IMH and
Infinet, respectively, and to perform the Consulting Services on the terms and
conditions set forth in this Agreement.
 
D.           IMH and Infinet, respectively, acknowledges and agrees that (i)
except as otherwise set forth in this Agreement to the contrary, the
Consultant’s responsibilities under this Agreement are advisory only and that
the Consultant has no responsibility or right to assist IMH or Infinet,
respectively, in implementing or effecting any transaction, and (ii) in the
event that IMH or Infinet, respectively, elects to implement or effect any
transaction pertaining to the Consulting Services or otherwise, IMH or Infinet,
respectively, shall do so independent of the Consultant and through other
consultants selected by IMH or Infinet, respectively, including, without
limitation, legal counsel, auditors, financial advisors and underwriters, among
other qualified experts.
 
 
 

--------------------------------------------------------------------------------

 

E.           Notwithstanding the Consultant’s dual consulting relationships
described in this Agreement between (i) the Consultant and IMH, on the one hand,
and (ii) the Consultant and Infinet, on the other hand, the Consultant shall not
receive duplicate benefits from IMH and Infinet unless otherwise specifically
set forth in this Agreement.
 
F.           In the event that IMH requests that Consultant resign as the
Consultant to Infinet and become a consultant solely dedicated to IMH, the
Consultant shall promptly resign from its engagement with Infinet; provided,
however, that any such resignation shall not constitute a Constructive
Termination without Cause (as defined herein) under this Agreement or otherwise
entitle the Consultant to any benefits or rights under this Agreement except as
specifically set forth in this Agreement.
 
G.           A breach by the Consultant of the Consultant’s obligations under
this Agreement to IMH or Infinet, as applicable, shall also give rise to an
automatic cross-default in favor of Infinet or IMH, as applicable, as
follows:  (i) in the event of a breach of the Consultant’s obligations to IMH
under this Agreement, such breach shall also constitute a breach of the
Consultant’s obligations to Infinet under this Agreement; and (ii) in the event
of a breach of the Consultant’s obligations to Infinet under this Agreement,
such breach shall also constitute a breach of the Consultant’s obligations to
IMH under this Agreement.
 
H.          The obligations of IMH and Infinet, respectively, to the Consultant
are independent, however, IMH shall guarantee the payment obligations of Infinet
to the Consultant with respect to the Infinet Base Consulting Fee if that
obligation is not paid by Infinet in a timely manner, as more particularly set
forth in this Agreement.
 
I.            The Consultant acknowledges that (i) IMH is seeking to consummate
a transaction with NWRA Capital Partners, LLC (and/or its designees)
(collectively, “NWRA”) (the “NWRA Convertible Note Transaction”), and (ii) the
consummation of the NWRA Convertible Note Transaction shall not constitute a
breach of this Agreement by IMH or Infinet and shall not constitute a Change in
Control or a Constructive Termination without Cause (all as defined herein)
under this Agreement.
 
J.            IMH, Infinet and the Consultant intend (i) that this Agreement
shall be a consulting agreement and not an employment agreement, and (ii) that
the Consultant shall be an independent contractor and not an employee.
 
K.          The Effective Date of this Agreement shall be the date that the NWRA
Convertible Note Transaction is both executed and closes.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
promises contained in this Agreement, the parties hereto agree as follows:
 
1.           Engagement.
 
1.1           Initial Term.  As of the Effective Date, IMH and Infinet,
respectively, engage the Consultant, and the Consultant accepts such engagement,
upon the terms and conditions hereinafter set forth, for the period
(a) commencing on the Effective Date, and (b) expiring four (4) years thereafter
on April 20, 2015, except as otherwise permitted by the terms of this Agreement
(the “Initial Term”).
 
 
2

--------------------------------------------------------------------------------

 
 
1.2          Renewal Term.  Upon the expiration of the Initial Term, provided
this Agreement has not been terminated by IMH, Infinet or the Consultant, as
applicable, pursuant to the terms of this Agreement, the Initial Term shall be
automatically extended for successive three (3) year terms (each, a “Renewal
Term”) unless either of (a) the Board of Directors of IMH (the “IMH Board”), or
the Board of Directors of Infinet (the “Infinet Board’), as applicable, on the
one hand, by a seventy percent (70%) vote of the IMH Board or the Infinet Board,
as applicable, or (b) the Consultant, on the other hand, gives the other a
written notice of non-renewal within ninety (90) days prior to the expiration of
the Initial Term or the applicable Renewal Term (the “Non-Renewal Notice”).  If
any such Notice of Non-Renewal is not given, this Agreement shall immediately
and automatically renew and shall terminate at the end of the then applicable
Renewal Term.
 
1.3          Definition.  The Initial Term and the Renewal Term with respect to
IMH or Infinet, as applicable, shall be collectively referred to in this
Agreement as the “Term.”
 
2.           Title.  The Consultant’s title shall be “Strategic Consultant,
Business Development” for each of IMH and Infinet.
 
3.           Consulting Services.
 
3.1          Included Services.  The Consultant shall perform consulting
services for the benefit of IMH and Infinet, respectively, as more particularly
set forth on Schedule 2.1 attached hereto (the “Consulting Services”) and such
other services as IMH and the Consultant, on the one hand, or Infinet and the
Consultant, on the other hand, hereto may mutually agree upon in writing from
time to time after the Effective Date; provided, however, in no event shall the
Consultant provide any of the Excluded Services (as defined below) to IMH or
Infinet, nor shall IMH or Infinet expect any of the Excluded Services to be a
part of the Consulting Services to be rendered to IMH or Infinet, as applicable;
provided, further, in the event that the Consultant becomes properly licensed in
all applicable jurisdictions to render some or all of the Excluded Services, and
such license is in good standing at all times during the Term, upon the written
request of IMH or Infinet, as applicable, the Consultant may provide the
Excluded Services to IMH or Infinet, as applicable, upon the subsequent, mutual
written agreement between IMH and the Consultant, or Infinet and the Consultant,
as applicable (the “Conditions to Providing the Excluded Services”).
 
3.2          Board Activities.
 
3.2.1  IMH Board.  Subject to the Consultant’s execution of a confidentiality
agreement satisfactory to the IMH Board, during the Term, the Consultant shall
have observation rights with respect to all regularly scheduled IMH Board and
IMH Board committee meetings; provided, however, the IMH Board shall have the
right to exclude the Consultant from meetings or executive sessions and all such
other IMH Board or IMH Board committee meetings bearing on the Consultant or
this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
3.2.2  Infinet Board.  The Consultant shall be elected to the Infinet Board on
or about the Effective Date and subject to the Consultant’s execution of a
confidentiality agreement satisfactory to the Infinet Board, during the Term,
the Consultant shall be a member of the Infinet Board, subject to any member
votes applicable to the selection of all members of the Infinet Board.
 
3.3          Excluded Services.
 
3.3.1  Specific.  Subject to IMH’s and Infinet’s, as applicable, written
approval of the Conditions to Providing the Excluded Services, the Consulting
Services to be rendered by the Consultant to IMH or Infinet, as applicable,
shall not include any services pertaining to implementing or effecting any
transaction, or include, without limitation, any of the following services in
any securities transaction or transactions:  (i) structuring an offering or any
transaction; (ii) identifying potential purchasers; (iii) taking transaction
orders from customers; (iv) routing or matching orders; (v) facilitating
negotiations of equity transactions; (vi) selecting a market or dealer;
(vii) executing or facilitating the execution of any securities transaction;
(viii) soliciting or recommending any securities transactions; (ix) handling
customer funds or securities; (x) arranging for or performing clearance and
settlement of executed trades; or (xi) preparing and sending any transaction
confirmations.  To the extent that IMH or Infinet, as applicable, elects to
implement or effect any securities transaction pertaining to the Consulting
Services or otherwise, IMH and Infinet, as applicable, shall do so independent
of the Consultant and through other consultants, including, without limitation,
legal counsel, auditors, financial advisors and underwriters, as applicable,
among other qualified experts.
 
3.3.2  Other.  IMH and Infinet, respectively, acknowledges and agrees that the
Consultant shall have no responsibility (i) to render any services, or be
expected to render any services, under this Agreement that require the
Consultant to register as a broker-dealer, or (ii) to perform, or be expected to
perform, any services that are consistent with being engaged in the business of
a broker-dealer.
 
3.3.3  Definition.  The services described in Sections 3.3.1 and 3.3.2 shall
collectively constitute the “Excluded Services”.
 
4.           Reporting; Time Commitment.
 
4.1          Reporting.  The Consultant shall report directly to (a) the IMH
Board and the Chief Executive Officer of IMH, and (b) the Infinet Board and the
Chief Executive Officer of Infinet, respectively; provided, however, for the
avoidance of doubt, this Agreement shall not be amended or extended without the
prior written approval of the IMH Board or the Infinet Board, as applicable.
 
 
4

--------------------------------------------------------------------------------

 

4.2          Time Commitment.  During the Term, the Consultant shall devote
substantially all of the Consultant’s business time, energy and skill to the
Consulting Services on an approximate allocable basis of seventy percent (70%)
to IMH and thirty percent (30%) to Infinet (the “Sharing Ratio”), subject to the
Consultant’s right to (a) continue with the Consultant’s other pre-existing,
non-material consulting and other assignments with third parties (to be reviewed
and approved by the IMH Board and the Infinet Board from time to time and, in
the first instance, reviewed and approved by the IMH Board and the Infinet Board
prior to or on the Effective Date), and (b) take on new consulting and other
assignments for third parties, in the event and to the extent that such new
consulting and other assignments (i) do not present current conflicts of
interest with the Consulting Services, (ii) are not reasonably likely to present
future conflicts of interest with the Consulting Services, (iii) do not
adversely effect the Consultant’s commitment of time to IMH or Infinet and to
the timely delivery of the Consulting Services to IMH and Infinet, and (iv) are
approved in writing in advance in each instance by the IMH Board and the Infinet
Board.  Except in the event that the Consultant has been terminated with Cause
by Infinet and has not been terminated by IMH as a result thereof, in the event
that the Consultant ceases to be the Consultant to Infinet under this Agreement,
but the Consultant remains the Consultant to IMH under this Agreement, IMH shall
pay the entirety of the Consultant’s Consulting Fee.
 
5.           Representations, Warranties and Covenants.
 
5.1          The Consultant.  The Consultant represents, warrants and covenants
to each of IMH and Infinet as follows:
 
5.1.1  Organization.  The Consultant is duly organized, validly existing and in
good standing under the laws of its organization and has the requisite corporate
power and authority to carry on its business as now being conducted.
 
5.1.2  Authority; Binding Obligation.  The Consultant has all requisite
corporate power and authority to enter into this Agreement and perform the
Consulting Services.  The execution and delivery of this Agreement has been duly
authorized by all necessary action on the part of the Consultant.  This
Agreement has been duly executed and delivered by the Consultant and, assuming
due execution and delivery by the other parties hereto, constitutes the valid
and binding obligation of the Consultant, enforceable against the Consultant in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.
 
5.1.3  Conduct.  The Consultant (and all employees and members thereof) shall
professionally, honestly and faithfully present and conduct itself (and
themselves) at all times during the Term and in the performance of the
Consulting Services.  The Consultant (and all employees and members thereof)
shall perform the Consulting Services in a diligent, timely and competent
manner.  The Consultant has not held itself out as (x) a broker-dealer, or as a
person qualified to render the services of a broker-dealer, or (y) a party
willing or able to execute trades or assist others in routing or completing
securities transactions.  Upon the expiration or earlier termination of the
Term, the Consultant shall deliver to IMH and Infinet, as applicable, all
property belonging to IMH and Infinet, as applicable, then in the Consultant’s
possession or otherwise previously provided to the Consultant by IMH or Infinet,
as applicable.
 
 
5

--------------------------------------------------------------------------------

 
 
5.1.4  Location.  The Consultant shall (i) be present and work from IMH’s and
Infinet’s office in Scottsdale, Arizona (the “Scottsdale Office”) for a
substantial portion of each business week during the Term, and (ii) be expected
to travel from time to time in the course of performing the Consulting Services
for IMH and Infinet.
 
5.1.5  Original Consulting Agreement.  The Original Consulting Agreement
provided that it expired by its terms on January 31, 2009 (this misdating is
reflected in the Original Consulting Agreement), and was not extended by and
between IMH (or any of its predecessors or affiliates) and the Consultant.
 
5.1.6  Solicitation. The Consulting Services do not (and did not) include any
solicitation of members of the Fund with respect to the consents contemplated by
the Form S-4 bearing on the Conversion Transactions and the 2010 Stock Incentive
Plan, and at no time did the Consultant (or any employee or member thereof)
engage in any such solicitation.
 
5.1.7  Excluded Services.  At no time (i) has the Consultant (or any employee or
member thereof) performed any of the Excluded Services on behalf of IMH, the
Fund, or any affiliates thereof, or Infinet, and (ii) shall the Consultant (or
any employee or member thereof) perform any of the Excluded Services on behalf
of IMH or Infinet, or any affiliates thereof, except as otherwise permitted
under Section 3.1.  In the event that the Consultant becomes licensed to provide
the Excluded Services after the Effective Date, the Consultant shall (x) advise
IMH and Infinet of that fact in writing, and (y) maintain the applicable license
in good standing at all times during the Term.
 
5.1.8  Managing Member.  The managing member of the Consultant is Lawrence D.
Bain (“Bain”), and Bain shall personally perform substantially all of the
Consulting Services for, on behalf of, and through the Consultant.
 
5.1.9  Accredited Investors.  The Consultant and Bain are “accredited investors”
within the meaning of Regulation D of the Securities Act of 1933, as amended,
and have the requisite capacity to protect the Consultant’s interests in
connection with the acquisition of any warrants or any shares of common stock of
the Company issuable upon the exercise of any warrants (the “Securities”)
pursuant to the terms of this Agreement. The Consultant understands that the
Securities are “restricted securities” under the federal securities laws and may
not be resold without registration under the Securities Act other than pursuant
to Rule 144 or another exemption from registration, and will bear a legend to
that effect until such Securities become transferable without restrictions.
 
 
6

--------------------------------------------------------------------------------

 
 
5.2          The Company.  IMH and Infinet, respectively, represents, warrants
and covenants to the Consultant as follows:
 

5.2.1  Organization.  IMH and Infinet, respectively, are duly organized, validly
existing and in good standing under the laws of its organization and has the
requisite corporate power and authority to carry on IMH’s business as now being
conducted and Infinet’s business as now being contemplated to be conducted.
 
5.2.2  Authority; Binding Obligation.  IMH and Infinet, respectively, has all
requisite corporate power and authority to enter into this Agreement and perform
its obligations hereunder.  The execution and delivery of this Agreement has
been duly authorized by all necessary action on the part of IMH and Infinet,
respectively.  This Agreement has been duly executed and delivered by IMH and
Infinet, respectively, and, assuming due execution and delivery by the other
parties hereto, constitutes the valid and binding obligation of IMH and Infinet,
respectively, enforceable against IMH and Infinet, respectively, in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.
 
6.           Intentionally Deleted.
 
7.           Consulting Fees and Expenses; Benefits.
 
7.1          Consulting Fees.  During the Term, subject to the terms of this
Agreement (including, without limitation, the terms, conditions and
qualifications set forth in Schedule 7.1), as payment and consideration for the
Consultant’s performance of the Consulting Services to IMH and Infinet,
respectively, and other agreements herein, IMH and Infinet, respectively, shall
pay the Consultant the consulting fees set forth in this Section 7 and on
Schedule 7.1, with no duplication of amounts intended (collectively, the
“Consulting Fees”) (which shall include, as applicable, the IMH Base Consulting
Fees, the Infinet Base Consulting Fees, the First Special Payment, the Second
Special Payment, the Consultant’s Equity Securities, the Legacy Asset
Performance Fee, the Strategic Advisory Fee, and the Product Origination Fee, as
applicable) subject to and in accordance with the terms, conditions,
qualifications and timing set forth in this Section 7 and on Schedule 7.1.
 
7.2          Base Consulting Fee.
 
7.2.1  Amount.  During the Term, for so long as the Consultant is providing the
Consulting Services, to (a) IMH, the Consultant shall receive an aggregate
annual base consulting fee of Five Hundred Ninety Five Thousand Dollars
($595,000) (the “IMH Base Consulting Fee”), and (b) Infinet, the Consultant
shall receive an aggregate annual base consulting fee of Two Hundred Fifty
Thousand Dollars ($250,000) (the “Infinet Base Consulting Fee”).  The IMH Base
Consulting Fee and the Infinet Base Consulting Fee shall collectively be
referred to as the “Base Consulting Fees”).
 
7.2.2  Adjustment.  The amount of the IMH Base Consulting Fee and the Infinet
Base Consulting Fee shall be reviewed by the IMH Board and the Infinet Board,
respectively, annually and may be adjusted upward (but not downward) at such
time.
 
 
7

--------------------------------------------------------------------------------

 

7.2.3  Payment Timing; Other.  From and after the Effective Date and during the
Term, the IMH Base Consulting Fee shall be payable by IMH and the Infinet Base
Consulting Fee shall be payable by Infinet one-twelfth (1/12) per month in
accordance with IMH’s and Infinet’s respective normal business practices, but in
no event less frequently than monthly.  In the event that the Consultant is
requested by the IMH Board to render Consulting Services solely to IMH on a
full-time basis (and not to Infinet), IMH shall pay to the Consultant an
aggregate annual consulting fee equal to the sum of the amount of the IMH Base
Consulting Fee and the Infinet Base Consulting Fee (and, thereafter, any
references to the IMH Base Consulting Fee shall refer to the entirety of the IMH
Base Consulting Fee and the Infinet Base Consulting Fee) and Infinet shall have
no obligations to pay any portion thereof, including, without limitations, the
Infinet Base Consulting Fee.
 
7.3          Equity Fee.  IMH also has adopted the 2010 IMH Financial
Corporation Stock Incentive Plan (the “IMH Equity Plan”).  Subject to the terms
of this Section 7.3, promptly after the Effective Date, the IMH Board shall
recommend to the Compensation Committee of the IMH Board that the Consultant be
granted a stock option (the “Option”) under the IMH Equity Plan to purchase
150,000 shares of IMH’s common stock.  The Option shall be granted with an
exercise price per share equal to the Fair Market Value (as defined in the IMH
Equity Plan) of a share of IMH’s common stock on the grant date, which Fair
Market Value shall be determined based on the conversion price of the NWRA
Convertible Loan.  Subject to the Consultant’s continued service during the Term
under this Agreement on each vesting date, the Option shall vest and become
exercisable in thirty six (36) substantially equal monthly installments, with
the first installment vesting on the last day of the month following the month
in which the grant date occurs and an additional installment vesting on the last
day of each of the thirty five (35) months thereafter.  The Option may also
become vested as provided in Section 8.  The Option shall have an ordinary term
of ten (10) years, and shall be granted under and  subject to the terms and
conditions of the IMH Equity Plan and IMH’s form option agreement approved for
use under the IMH Equity Plan.  During the Term, the Consultant shall also be
eligible to receive additional equity awards under the IMH Equity Plan pursuant
to which various types of equity based fees (the “IMH LT Equity Bonus”) may be
awarded to Consultant in the sole discretion of the Compensation Committee of
the IMH Board.
 
7.4          Expenses.  The Consultant shall be entitled to reimbursement by IMH
and Infinet, respectively, for all reasonable and actually incurred business
expenses that the Consultant incurs on behalf of IMH or Infinet, respectively,
during the Term in carrying out the Consulting Services; provided, however, that
the Consultant shall provide to IMH or Infinet, as applicable, the customary
documentation in accordance with IMH’s and Infinet’s respective expense
reimbursement policies in effect from time to time; and provided, further, that
the Consultant submits to IMH or Infinet, as applicable, all receipts for all
properly reimbursable expenses within ninety (90) days after the incurrence of
such expenses; and provided, lastly, that IMH and Infinet, as applicable, shall
reimburse the Consultant therefor within thirty (30) days after the receipt of
such business receipts.
 
 
8

--------------------------------------------------------------------------------

 

7.5          IMH Guarantee.  The obligations of IMH and Infinet, respectively,
to the Consultant are independent, however, in the sole case that Infinet fails
to meet Infinet’s payment obligations to the Consultant with respect to the
Infinet Base Consulting Fee (as set forth herein) in a timely manner, then IMH
shall pay the Infinet Base Consulting Fee to the Consultant and Infinet agrees
that IMH shall have full recourse against Infinet to seek reimbursement thereof
(and all costs of collection, including, without limitation, all attorneys’ fees
and costs incurred in connection therewith).
 
8.           Termination; Termination Fees; and Related Matters.
 
8.1          Termination.  The Consultant’s Consulting Services with IMH and
Infinet, respectively, may be terminated at any time, with or without Cause, at
the option of IMH or Infinet, respectively, subject only to any applicable
termination obligations set forth in this Section 8 or in Schedule 7.1.  Upon
any termination hereunder, the Term with respect to IMH or Infinet, as
applicable, shall automatically expire.
 
8.2          Definitions.  For purposes of this Section 8, the following terms
shall have the indicated definitions:
 
(1)          Cause.  “Cause” shall mean:
 
(i)           The Consultant is convicted of, or enters a plea of nolo
contendere to, an act which is defined as a felony under any federal, state or
local law, which conviction or plea has or can be expected to have a material
adverse impact on the business or reputation of IMH or Infinet, as applicable;
provided, however, that a conviction of, or a plea of nolo contendere to, a
traffic related felony (including, without limitation, driving under the
influence, driving while intoxicated, or any similar crime or offense) shall not
give rise to “Cause;” or
 
(ii)          the Consultant is convicted of any one or more acts of intentional
theft, larceny, embezzlement, fraud or other misappropriation;
 
(iii)         a judicial determination of the Consultant’s commission of any one
or more acts of gross negligence or willful misconduct that has resulted in
material harm to the business or reputation of IMH or Infinet, respectively; or
 
(iv)         the Consultant’s material breach of this Agreement that, if
curable, is not cured by the Consultant within thirty (30) days after written
notice from IMH or Infinet, as applicable (such written notice shall include a
specific delineation of the particular acts or circumstances that are the basis
for the alleged material breach).
 
Notwithstanding the foregoing, no termination of the Consulting Services by IMH
or Infinet, as applicable, shall be treated as for Cause or be effective until
and unless all of the steps described in clauses (A) through (C) immediately
below have been complied with:
 
 
9

--------------------------------------------------------------------------------

 
 
(A)          written notice of intention to terminate for Cause has been given
by IMH or Infinet, as applicable, to the Consultant within sixty (60) days after
the IMH Board or the Infinet Board, as applicable, first learns of the act,
failure or event (or latest in a series of acts, failures or events)
constituting “Cause;”
 
(B)           the IMH Board or the Infinet Board, as applicable, has voted (at a
meeting of the IMH Board or the Infinet Board, as applicable, duly called and
held as to which the termination of the Consultant from IMH or Infinet, as
applicable, is an agenda item) to terminate the Consultant for Cause after the
Consultant has been given written notice of the acts or circumstances which are
the basis for the termination for Cause and after the Consultant has been
afforded at least five (5) days prior written notice of the meeting and an
opportunity to present the Consultant’s position in writing; and
 
(C)           the IMH Board or the Infinet Board, as applicable, has given a
Notice of Termination to the Consultant within ten (10) days after the last to
occur of the IMH Board or the Infinet Board meeting, as applicable, and the
conviction or final, judicial determination, as applicable, as required in
Sections 8.2(1)(i), (ii) or (iii).
 
IMH or Infinet, as applicable, after a good faith determination by the IMH Board
or the Infinet Board, as applicable, may, in the sole discretion of the IMH
Board or the Infinet Board, as applicable, suspend the Consultant from
performing any services for IMH or Infinet, as applicable, with continuing
payment of the applicable fees at any time during the period commencing with the
giving of notice to the Consultant under clause (A) immediately above until
final Notice of Termination is given under clause (C) immediately above.  Upon
the giving of notice as provided in clause (C) immediately above, no further
payments shall be due to the Consultant under this Agreement except as provided
in Section 8.3(vi) or in Schedule 7.
 
(2)           Change in Control.  A “Change in Control” as to IMH shall mean the
occurrence of any one or more of the following events following the Effective
Date and the consummation of the NWRA Convertible Note Transaction with respect
to IMH only (and not Infinet):
 
(i)           any individual, entity or group (a “Person”) within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Act”)
(other than IMH, any corporation, partnership, trust or other entity controlled
by IMH (a “Subsidiary”), or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of IMH or any of its
Subsidiaries or NWRA or any affiliate thereof), together with all “affiliates”
and “associates” (as such terms are defined in Rule 12b-2 under the Act) of such
Person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act) of securities of IMH representing fifty percent (50%) or
more of the combined voting power of IMH’s then outstanding securities having
the right to vote generally in an election of IMH’s Board (“Voting Securities”),
other than as a result of (A) an acquisition of securities directly from IMH or
any Subsidiary or (B) an acquisition by any corporation pursuant to a
reorganization, consolidation or merger; or
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)           approval by the shareholders of IMH of a complete liquidation or
dissolution of IMH; or
 
(iii)           the sale, lease, exchange or other disposition of all or
substantially all of the assets of IMH, other than to a corporation, with
respect to which following such sale, lease, exchange or other disposition
(A) more than fifty percent (50%) of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners of the outstanding Voting Securities immediately prior to such sale,
lease, exchange or other disposition, (B) no Person (excluding IMH or NWRA or
any affiliate thereof and any employee benefit plan (or related trust) of IMH or
NWRA or any affiliate thereof, or a Subsidiary or such corporation or a
subsidiary thereof and any Person beneficially owning, immediately prior to such
sale, lease, exchange or other disposition, directly or indirectly, fifty
percent (50%) or more of the outstanding Voting Securities), beneficially owns,
directly or indirectly, fifty percent (50%) or more of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors, and (C) subject to the nomination
and approval of a full slate of directors to the IMH Board (including, without
limitation, independent directors) in accordance with IMH’s governing documents
reasonably promptly after, or in connection with, the consummation of the NWRA
Convertible Note Transaction, but in no event later than December 31, 2011, at
least a majority of the members of the board of directors of such corporation
were members of the IMH Board at the time of the execution of the initial
agreement or action of the IMH Board providing for such sale, lease, exchange or
other disposition of assets of IMH.
 
Notwithstanding the foregoing, a “Change in Control” as to IMH shall not be
deemed to have occurred for purposes of this Agreement solely as the result of
(a) an acquisition of securities by IMH or NWRA or any affiliate thereof in IMH
which, by reducing the number of shares of Voting Securities outstanding,
increases the proportionate voting power represented by the Voting Securities
beneficially owned by any Person to fifty percent (50%) or more of the combined
voting power of all then outstanding Voting Securities; provided, however, that
if any Person referred to in this sentence shall thereafter become the
beneficial owner of any additional shares of Stock or other Voting Securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a “Change in Control” as to IMH shall be deemed to have occurred for
purposes of this Agreement, or (b) the nomination and approval of a full slate
of directors to the IMH Board (including, without limitation, independent
directors) in accordance with IMH’s governing documents reasonably promptly
after, and in connection with, the NWRA Convertible Note Transaction, but in no
event later than December 31, 2011.
 
 
11

--------------------------------------------------------------------------------

 
 
(3)          Constructive Termination Without Cause. “Constructive Termination
Without Cause” shall mean a termination of the Consultant initiated by the
Consultant not later than six (6) months following the occurrence, without the
Consultant’s prior written consent, of one or more of the following events (or
the latest to occur in a series of events):
 
(i)           a material adverse change in the Consulting Services for IMH or
Infinet (except in the event that IMH has requested that the Consultant become a
full-time executive officer of IMH), as applicable, which would materially
reduce the level, importance or scope of the Consulting Services, except in
connection with the termination of the Consultant’s Consulting Services with IMH
or Infinet (except in the event that IMH has requested that Consultant become a
full-time executive officer of IMH), as applicable, for Cause, as a result of
Consultant’s death or by Consultant other than for a Constructive Termination
Without Cause;
 
(ii)           any material breach by IMH or Infinet, as applicable, of this
Agreement;
 
(iii)           any purported termination of the Consultant for Cause by the
Company or Infinet, as applicable, which does not comply with the terms of
Section 8.2(1);
 
(iv)           the failure of IMH or Infinet, as applicable, to obtain a written
agreement from any successor or assign of IMH or Infinet, as applicable, to
assume and agree to perform the portions of this Agreement as applicable to IMH
or Infinet, as applicable, as contemplated in Section 12 of this Agreement;
 
(v)           the failure by IMH to continue in effect any benefit plan in which
the Consultant participates immediately prior to a Change in Control of IMH
which is material to the Consultant’s total fees from IMH, unless reasonably
comparable alternative arrangements (embodied in ongoing substitute or
alternative plans) have been implemented with respect to such plans, or the
failure by IMH to continue the Consultant’s participation therein (or in such
reasonably comparable substitute or alternative plans) on a basis not materially
less favorable, in terms of the amount of benefits provided by IMH and the level
of the Consultant’s participation relative to other participants, as existed
during the last completed fiscal year of IMH prior to the Change in Control of
IMH;
 
(vi)           the relocation of IMH’s or Infinet’s Scottsdale Office to a new
location more than thirty (30) miles away from the current location; or
 
(vii)           except as may be prohibited by the Securities and Exchange
Commission, the Financial Industry Regulatory Authority or other applicable laws
or the insurance carrier(s), the failure of the Infinet Board to take action as
may be necessary to elect the Consultant to the Infinet Board; provided,
however, that it will not be a Constructive Termination Without Cause if the
Consultant shall fail to be re-elected by the members of Infinet or Infinet’s
Board, as applicable, if such failure to take action is in connection with the
termination of the Consultant from IMH or Infinet, as applicable, for Cause, as
a result of the Consultant’s death, or by the Consultant other than for a
Constructive Termination Without Cause.
 
 
12

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, a Constructive Termination Without Cause shall
not be treated as having occurred unless the Consultant provides IMH or Infinet,
as applicable, with written notice of the particular action or omission
described in clauses (i) through (vii) immediately above giving rise to the
claimed Constructive Termination Without Cause within thirty (30) days of the
initial existence of such action or omission and, within thirty (30) days after
the Consultant provides IMH or Infinet, as applicable, with such written notice,
IMH or Infinet, as applicable, fails to substantially correct (or reverse) such
action or omission.  In addition, a Constructive Termination Without Cause shall
not be treated as having occurred unless the Consultant has been given a final
Notice of Termination delivered after expiration of IMH’s or Infinet’s, as
applicable, thirty (30) day cure period.  The Consultant shall be deemed to have
waived the Consultant’s right to declare a Constructive Termination Without
Cause with respect to any such action or omission if Consultant does not notify
IMH or Infinet, as applicable, in writing of such action or omission within
thirty (30) days of the Consultant’s initial knowledge of the event that gives
rise to such action or omission.
 
(4)          Covered Average Fees. “Covered Average Fees” shall mean the sum of
the Consultant’s Covered Fees (defined below) as calculated for the calendar
year in which the Date of Termination occurs and for each of the two (2)
preceding calendar years, divided by three (3).
 
(5)          Covered Fees.  “Covered Fees,” for any calendar year, shall mean an
amount equal to the sum of the Consultant’s applicable Base Consulting Fee (that
is, in the case of IMH, the IMH Base Consulting Fee and in the case of Infinet,
the Infinet Base Consulting Fee, as applicable) for the calendar year, actually
earned by the Consultant with respect to such calendar year from IMH or Infinet,
as applicable.
 
8.3           Rights Upon Termination.
 
(i)           Payment of Benefits Earned Through Date of Termination.  Upon any
termination of the Consultant during the Term applicable to IMH or Infinet, as
applicable, the Consultant, or the Consultant’s estate, shall in all events be
paid all accrued but unpaid IMH Base Consulting Fees or Infinet Base Consulting
Fees, as applicable.  Any and all amounts due pursuant to this Section 8.3(i)
shall be paid no later than thirty (30) calendar days following the Consultant’s
termination from IMH or Infinet, as applicable.  The Consultant shall also
retain all such rights with respect to vested equity-based awards as are
provided under the circumstances under the applicable grant or award agreement,
and shall be entitled to all other benefits which are provided under the
circumstances in accordance with the provisions of IMH’s or Infinet’s generally
applicable benefit plans, practices and policies, other than severance plans, in
which the Consultant is eligible to participate and specifically applicable to
the Consultant under this Agreement.  Nothing in this Agreement shall have any
impact on any shares of stock, held by the Consultant in IMH, or units held by
the Consultant in Infinet, prior to the Effective Date or any shares of stock or
units, as applicable, held by the Consultant at the time of termination of this
Agreement which are then fully vested and not subject to any restrictions.
 
 
13

--------------------------------------------------------------------------------

 
 
(ii)          Death.  In the event of the Consultant’s death during the Term,
IMH and Infinet shall, in addition to paying the amounts set forth in
Section 8.3(i), take whatever action is reasonably necessary to cause all of the
Consultant’s unvested equity-based awards that have been granted by IMH or
Infinet, as applicable, to become fully vested as of the date of death and, in
the case of equity-based awards which have an exercise schedule, to become fully
exercisable and continue to be exercisable for a period of (a) one (1) year
following death (or such greater exercise period as may be provided in the
applicable award agreement for awards that are vested and exercisable at the
time of death) or (b) if less, the end of the original term of the options.
 
(iii)         Non-Renewal.  In the event IMH or Infinet, as applicable, gives
the Consultant a Non-Renewal Notice pursuant to Section 1, IMH or Infinet, as
applicable, shall, in addition to paying the amounts set forth in
Section 8.3(i), provide the Consultant with the following payments and benefits,
if the Consultant executes (and does not revoke) a Separation Agreement within
the time periods described in Section 8.3(vii):
 
(A)           pay to the Consultant in one lump sum at the time specified in
Section 8.3(iv) an amount equal to the Consultant’s Covered Average Fees
applicable to IMH or Infinet, as applicable (with no duplication of benefits);
 
(B)           continue, without cost to the Consultant, benefits comparable to
the medical benefits (if any) provided to Consultant from IMH or Infinet, as
applicable, immediately prior to the Date of Termination for a period of twelve
(12) months following the Date of Termination from IMH or Infinet, as
applicable, or until such earlier date as the Consultant obtains comparable
benefits through employment or consulting services to others;
 
(C)           take whatever action is reasonably necessary to cause the
Consultant to become vested as of the Date of Termination in all stock options,
restricted stock grants, and all other equity-based awards that have been
granted by IMH or Infinet, as applicable, to the Consultant and be entitled to
exercise and continue to exercise all such stock options and all other
equity-based awards having an exercise schedule in accordance with their terms
and to retain such grants and awards to the same extent as if they were vested
upon termination of the Consultant in accordance with their terms; and
 
(D)           the First Special Payment in accordance with and subject to the
terms, conditions and timing set forth in Section 3 of Schedule 7.1
 
 
14

--------------------------------------------------------------------------------

 

(iv)         Termination Without Cause; Constructive Termination Without
Cause.  During the Term, in the event IMH or Infinet, as applicable, or any
successor to IMH or Infinet, as applicable, terminates the Consultant without
Cause, or if the Consultant terminates the Consultant in a Constructive
Termination without Cause, IMH or Infinet, as applicable, shall, in addition to
paying the amounts provided under Section 8.3(i), pay to the Consultant, in one
lump sum, an amount equal to two (2) times the Consultant’s Covered Average Fees
applicable to IMH or Infinet (with no duplication of benefits), as
applicable.  In order to receive this payment, the Consultant must execute (and
not revoke) a Separation Agreement within the time periods described in
Section 8.3(vii).  The lump sum payment called for by this Section 8.3(iv) shall
be paid at the time specified in Section 8.3(vii).  If the Consultant executes
(and does not revoke) the Separation Agreement within the time periods described
in Section 8.3(vii), IMH or Infinet, as applicable, shall also:
 
(A)           Intentionally Deleted.
 
(B)           take whatever action is reasonably necessary to cause the
Consultant to become vested as of the Date of Termination in all stock options,
restricted stock grants, and all other equity-based awards that have been
granted by IMH or Infinet, as applicable, to the Consultant and be entitled to
exercise and continue to exercise all such stock options and all other
equity-based awards having an exercise schedule in accordance with their terms
and to retain such grants and awards to the same extent as if they were vested
upon termination of employment in accordance with their terms; and
 
(C)           the First Special Payment in accordance with and subject to the
terms, conditions and timing set forth in Section 3 of Schedule 7.1.
 
(v)          Termination for Cause; Voluntary Resignation.  In the event
Consultant is terminated during the Term, other than in connection with a
termination meeting the conditions of clauses (ii), (iii) or (iv) of this
Section 8.3, the Consultant shall receive the amounts set forth in
Section 8.3(i) in full satisfaction of all of the Consultant’s entitlements from
IMH or Infinet, as applicable.  All equity-based awards not vested as of the
Date of Termination shall terminate (unless otherwise provided in the applicable
award agreement) and the Consultant shall have no further entitlements with
respect thereto.
 
(vi)         Clarification Regarding Treatment of Options and Restricted Stock
or Units.  The stock option and restricted stock or unit agreements (the “Equity
Award Agreements”) that the Consultant has or may receive from IMH or Infinet,
as applicable, may contain language regarding the effect of a termination of the
Consultant under certain circumstances.
 
 
15

--------------------------------------------------------------------------------

 

(A)           Notwithstanding such language in the Equity Award Agreements, for
so long as this Agreement is in effect, IMH or Infinet, as applicable, shall be
obligated, if the terms of this Agreement are more favorable in this regard than
the terms of the Equity Award Agreements, to take the actions required under
Sections 8.3(ii), 8.3(iii)(C) and 8.3(iv)(B) hereof upon the happening of the
circumstances described therein.  Those sections provide that in certain
situations IMH or Infinet, as applicable, shall cause the Consultant to become
vested as of the Date of Termination in all or certain equity-based awards
granted by IMH or Infinet, as applicable, and that such equity-based awards will
thereafter be subject to the provisions of the applicable Equity Award Agreement
as it applies to vested awards upon a termination.  For purposes of
clarification, although an option grant may vest in accordance with these
above-referenced Sections, such option shall thereafter be exercisable only for
so long as the related option agreement provides, except that the compensation
committee of the IMH Board or the Infinet Board, as applicable, may, in its
respective sole discretion, elect to extend the expiration date of such option
(but not beyond the option’s original expiration date).
 
(B)           Notwithstanding the definition of “Cause” which may appear in the
Equity Award Agreements, for so long as this Agreement is in effect (X) any “for
Cause” termination must be in compliance with the terms of this Agreement,
including the definition of “Cause” set forth herein, and (Y) only in the event
of a “for Cause” termination that meets both the definition in this Agreement
and the definition in the Equity Award Agreement will the disposition of options
and restricted stock or units under such Equity Award Agreement be treated in
the manner described in such Equity Award Agreement in the case of a termination
“for Cause.”
 
(C)           During the Term, any stock options issued to the Consultant shall
provide that if the Consultant is terminated in any manner which gives rise to
an obligation under this Agreement to cause the acceleration of vesting of stock
options, then in such event such stock options may be exercised by the
Consultant by having the applicable exercise price (but not any tax withholding
obligations) satisfied in a cashless manner.
 
(vii)         Separation Agreement Required; Time of Payment.  As set forth
above, in order to receive any payments or benefits pursuant to Section 8.3(iii)
or (iv), the Consultant must execute (and not revoke) a Separation Agreement,
which Agreement shall include a mutual general release of any and all claims
that the Consultant had, has or may have in connection with the Consultant’s
Consulting Services with IMH or Infinet, as applicable, as well as a release of
any claims that IMH or Infinet, as applicable, had, has or may have against the
Consultant.  The Separation Agreement shall be provided to Consultant within
five (5) days following Consultant’s Separation from Service (defined
below).  The Separation Agreement must be executed and returned to IMH or
Infinet, as applicable, within the five (5) day (as applicable) period that will
be described in the Separation Agreement and it must not be revoked by the
Consultant within any applicable revocation period that will be described in the
Separation Agreement.  The Separation Agreement may not be executed prior to the
Consultant’s last day of rendering any Consulting Services.  The lump sum
payments called for by Section 8.3(iii) and (iv) shall be paid within five (5)
days following the last day on which the Consultant could revoke the Separation
Agreement.  Notwithstanding anything in this Section to the contrary, if the
period of time during which the Consultant has to consider the execution of the
Separation Agreement, plus any revocation period set forth therein, spans two
(2) calendar years, the lump sum cash payments called for by Section 8.3(iii)
and (iv) shall be paid in the second calendar year.
 
 
16

--------------------------------------------------------------------------------

 
 
8.4           Notice of Termination.  The Non-Renewal Notice pursuant to Section
1 or of any termination of the Consultant (other than by reason of death) shall
be communicated by written notice (a “Notice of Termination”) from one party
hereto to the other party hereto in accordance with this Section 8 and Section
12.11.
 
8.5           Date of Termination.  “Date of Termination,” with respect to any
termination of the Consultant’s engagement during the Term, shall mean (i) if
the Consultant’s engagement with IMH or Infinet, as applicable, is terminated
for Cause, the date on which a Notice of Termination is given which complies
with the requirements of Section 8.2(1), and (ii) if the Consultant is
terminated with IMH or Infinet, as applicable, for any reason, the date
specified in the Notice of Termination.  Upon any termination of the
Consultant’s engagement with IMH or Infinet, respectively, the Consultant shall
concurrently give up the Consultant’s IMH Board observation rights, and
membership on the Infinet Board, respectively.
 
8.6           Nature of Payments.  The amounts due under this Section 8 are in
full satisfaction of all claims the Consultant may have in respect of the
Consultant’s engagement by IMH or Infinet, as applicable, and are provided as
the sole and exclusive benefits to be provided to the Consultant, or the
Consultant’s estate, or the Consultant’s beneficiaries in respect of the
Consultant’s termination of this engagement from IMH or Infinet, as applicable.
 
8.7           Interpretation.  If this engagement is terminated with Infinet or
IMH in order that Bain may become a full-time executive officer of IMH, the
Consultant shall not be entitled to any termination or other benefits pursuant
to this Agreement as a result thereof.  In addition, this Section 8 expressly
contemplates that the Consultant may terminate this engagement with either IMH
or Infinet, and continue the engagement pursuant to this Agreement with the
other company.
 
8.8           Schedule 7.1.  Schedule 7.1 sets forth additional rights and
obligations of IMH and the Consultant, on the one hand, and Infinet and the
Consultant on the other hand, and shall be read in conjunction with the other
terms and conditions in this Agreement.
 
9.           Relationship. IMH, Infinet and the Consultant intend (a) that this
Agreement shall be a consulting agreement and not an employment agreement, and
(b) that the Consultant shall be an independent contractor and not an
employee.  The Consultant (and all employees and members thereof) shall operate
at all times as an independent contractor of IMH and Infinet.  Without limiting
the generality of the foregoing, nothing in this Agreement shall be construed as
creating an employer/employee relationship, partnership, joint venture, or other
business group between the Consultant and IMH, on the one hand, and the
Consultant and Infinet, on the other hand.
 
 
17

--------------------------------------------------------------------------------

 
 
9.1           No Authority to Supervise.  While IMH’s and Infinet’s personnel,
respectively, may from time to time assist the Consultant in rendering the
Consulting Services (if and when IMH or Infinet, respectively, may reasonably
direct), the Consultant shall have no authority to supervise, direct, hire, fire
or make other management decisions regarding such personnel.
 
9.2           Office and Services.  IMH and Infinet, respectively, shall provide
the Consultant with private office space at the Headquarters Office, as well as
internet access, a MacBook Pro computer (as reasonably selected by the
Consultant), a telephone, facsimile services, cell phone service, an executive
assistant (or assistants as the circumstances may reasonably require in view of
the nature and type of Consulting Services rendered to IMH and Infinet from time
to time) exclusively dedicated to the Consultant, a garage parking space, an
access pass to the Scottsdale Office building and facilities, and photocopy
services in order to accommodate the Consultant’s performance of the Consulting
Services.  The allocation of costs between IMH and Infinet shall be consistent
with the Sharing Ratio.
 
9.3           Taxes.  The Consultant, on the one hand, and IMH and Infinet, on
the other hand, agree that the Consultant (and all of the Consultant’s employees
and members) is not an employee of IMH or Infinet for state or federal tax
purposes.  The Consultant (and all of the Consultant’s employees and members)
shall be solely responsible for any and all income, unemployment, social
security, worker’s compensation, FICA or any other taxes or amounts payable with
respect to the Consulting Fee and any and all other compensation paid or
provided to the Consultant pursuant to this Agreement.  The Consultant shall
indemnify, defend and hold harmless IMH and Infinet from and against any tax or
other liability that any of them may have with respect to any such payment and
against any and all losses or liabilities, including, without limitation,
defense costs, arising out of the Consultant’s failure to pay any taxes due with
respect to any such payment.
 
9.4           Workers’ Compensation and Unemployment Insurance.  The Consultant
(and the Consultant’s employees and members) is not entitled to worker’s
compensation benefits or unemployment compensation benefits provided by IMH or
Infinet.  The Consultant shall be solely responsible for the payment of the
Consultant’s (and the Consultant’s employees and members) worker’s compensation,
unemployment compensation, and other such payments for the Consultant (and the
Consultant’s employees and members).  IMH and Infinet shall not be obligated to
pay for worker’s compensation for the Consultant (or the Consultant’s employees
or members), contribute to a state unemployment fund for the Consultant, or pay
the federal unemployment tax for the Consultant or pay for any health insurance
benefits for the Consultant (or the Consultant’s employees or members).
 
 
18

--------------------------------------------------------------------------------

 
 
10.         Protective Covenants.
 
10.1       Confidential Information; Inventions.
 
10.1.1  Process.  The Consultant (and the Consultant’s employees and members)
shall not use (except to the extent that such use is directly related to and
required by the Consultant’s performance of the Consulting Services) or disclose
at any time, either during the Term or thereafter, any Confidential Information
(as defined below) of IMH or Infinet of which the Consultant (or any employee or
member thereof) is or becomes aware, whether or not such information is
developed by the Consultant (or any employee or member thereof).  The Consultant
shall take (and shall cause the Consultant’s employees and members to take) all
reasonable steps to safeguard Confidential Information of IMH and Infinet in the
Consultant’s (or the Consultant’s employees and members) possession and to
protect IMH and Infinet against disclosure, misuse, espionage, loss and
theft.  The Consultant (and the Consultant’s employees and members) shall
deliver to IMH and Infinet, as applicable, at the end of the Term with respect
to IMH and Infinet, as applicable, or at any other time IMH or Infinet,
respectively, may request the same from the Consultant (and the Consultant’s
employees and members), all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data (and copies thereof) relating to
the Confidential Information of IMH or Infinet or the Work Product (defined
below) of IMH or Infinet which the Consultant (or the Consultant’s employees and
members) may then possess or have under the Consultant’s (or the Consultant’s
employees and members) control.  Notwithstanding the foregoing, the Consultant
(and the Consultant’s employees and members) may truthfully respond to a lawful
and valid subpoena or other legal process, but shall give IMH and Infinet, as
applicable, prior written notice thereof as soon as reasonably possible and
shall, as much in advance of the return date as possible, make available to
IMH’s and Infinet’s counsel, as applicable, the documents and other information
sought, and shall reasonably assist IMH’s and Infinet’s counsel, as applicable,
in resisting or otherwise responding to such process.
 
10.1.2  Scope.  As used in this Agreement, the term “Confidential Information”
means information that is not generally known to the public and that is used,
developed or obtained by IMH and Infinet (together with their affiliates),
respectively, in connection with its business, including, without limitation,
information, observations and data obtained by the Consultant (or the
Consultant’s employees and members) while providing the Consulting Services to
IMH and Infinet and their affiliates, respectively (including any such
information obtained prior to the Effective Date) concerning (i) the business or
affairs of IMH and Infinet, respectively, (ii) products or services, (iii) fees,
costs and pricing structures, (iv) data and intellectual property, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and listings, (viii) flow charts, manuals and
documentation, (ix) data bases, (x) accounting and business methods, (xi)
inventions, new developments, methods and processes, whether patented,
patentable or unpatentable and whether or not reduced to practice, (xii)
customers and clients and customer or client lists, (xiii) other copyrightable
works, (xiv) all production methods, processes, technology and trade secrets,
and (xv) all similar and related information in whatever form.  Confidential
Information shall not include any information that has been published (other
than a disclosure by the Consultant [or any employee or member thereof] in
breach of this Agreement) in a form generally available to the public prior to
the date the Consultant proposes to disclose or use such
information.  Confidential Information shall not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.
 
 
19

--------------------------------------------------------------------------------

 
 
10.1.3  Definitions.  As used in this Agreement, the term (i) “Person” shall be
construed broadly and shall include, without limitation, an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof,
(ii) “Work Product” shall mean all inventions, innovations, improvements,
technical information, systems, scientific developments, methods, designs,
analyses, drawings, reports, service marks, trademarks, trade names, logos and
all similar or related information (whether patented, patentable or
unpatentable, copyrightable, registrable as a trademark, reduced to writing, or
otherwise) which relate to IMH’s or Infinet’s (together with their affiliates),
as applicable, actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by the Consultant, or any employee or member thereof, (whether or not
during usual business hours, whether or not by the use of the facilities of IMH
or Infinet, as applicable, and whether or not alone or in conjunction with any
other Person) while performing any Consulting Services during the Term
(including those conceived, developed or made prior to the Effective Date),
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing.  All Work Product that the
Consultant may discover, invent or originate with respect to IMH or Infinet and
their respective businesses during the Term or at any time in the period of
twelve (12) months after the end of the Term, shall be the exclusive property of
IMH and Infinet, as applicable, and the Consultant (and all employees and
members thereof) hereby assigns all of the Consultant’s (and all employees and
members thereof) right, title and interest in and to such Work Product to IMH
and Infinet, as applicable, including, without limitation, all intellectual
property rights therein.  The Consultant (and all employees and members thereof)
shall promptly disclose all Work Product to IMH and Infinet, as applicable,
shall execute at the request of IMH and Infinet, as applicable, any reasonable
assignments or other documents IMH and Infinet, as applicable, may deem
necessary to protect or perfect IMH’s and Infinet’s rights therein, and shall
assist IMH and Infinet, as applicable, in obtaining, defending and enforcing the
Company’s rights therein.
 

 
20

--------------------------------------------------------------------------------

 

10.2         Enforcement.  The Consulting Services are unique and the Consultant
(and all employees and members thereof) has access to Confidential Information
and Work Product.  Accordingly, a breach by the Consultant of any of the
covenants in this Section 10 would cause immediate and irreparable harm to IMH
and Infinet, as applicable, that would be difficult or impossible to measure,
and any damages to IMH and Infinet, as applicable, for any such injury would
therefore be an inadequate remedy for any such breach.  Therefore, in the event
of any breach or threatened breach of any provision of this Section 10, IMH and
Infinet, as applicable, shall be entitled, in addition to, and without
limitation upon, all other remedies IMH and Infinet, as applicable, may have
under this Agreement, at law or otherwise, to obtain specific performance,
injunctive relief and/or other appropriate relief (without posting any bond or
deposit) in order to enforce or prevent any violations of the provisions of this
Section 10, or require the Consultant (and all employees and members thereof) to
account for and pay over to IMH and Infinet, as applicable, all compensation,
profits, moneys, accruals, increments or other benefits derived from or received
as a result of any transactions constituting a breach of this Section 10 if and
when final judgment of a court of competent jurisdiction is so entered against
the Consultant (or any employee or member thereof).
 
10.3         Underwriter Lock-Up.  If, and to the extent, requested by the
managing underwriter or underwriters in any underwritten public offering of
securities of IMH or Infinet, respectively, the Consultant hereby agrees to
enter into a lock-up agreement restricting the disposition of the Securities
following the completion of any such public offering.  The Consultant agrees
that the period of time from which such lock-up will commence and terminate and
the other terms of the lock-up shall be substantially identical to the terms and
conditions that apply to the lock-up agreements entered into by the directors
and executive officers of IMH or Infinet, respectively; provided, however, in no
event shall the term of the lock-up exceed an aggregate period of twelve (12)
months.
 
11.         Ownership.  All software, hardware, equipment, or records, including
all copies or extracts of them which the Consultant (or any employee or member
thereof) prepares, uses or sees during the Term in relation to the performance
of the Consulting Services shall be and remain the sole property of IMH or
Infinet, as applicable.
 
12.         Miscellaneous.
 
12.1        Successors.
 
12.1.1  No Assignment by the Consultant.  This Agreement is personal to the
Consultant and shall not, without the prior written consent of IMH or Infinet,
as applicable, be assignable by the Consultant.  This Agreement may be assigned
by IMH or Infinet, as applicable, and shall be binding upon, and inure to the
benefit of, IMH’s or Infinet’s, as applicable, successors and assigns.  IMH or
Infinet, as applicable, shall require any successor to all or substantially all
of the business or assets of IMH or Infinet, as applicable, to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that IMH or Infinet, as applicable, would be required to perform it if no such
succession had taken place.
 
 
21

--------------------------------------------------------------------------------

 

12.1.2  Consulting Fees; Implementation Obligations.  This Agreement shall inure
to the benefit of and be binding upon IMH and Infinet, respectively, as
specifically set forth herein and IMH’s and Infinet’s, as applicable, respective
successors and assigns, and any such successor or assignee shall be deemed
automatically substituted for IMH or Infinet, as applicable, under the terms of
this Agreement for all purposes, including, without limitation, IMH’s and
Infinet’s obligation, as applicable, to pay the financial obligations hereunder
and on Schedule 7.1, including, without limitation, the IMH Base Consulting Fees
and the Infinet Base Consulting Fees, respectively, to the Consultant and IMH’s
and Infinet’s obligation, respectively, to provide the indemnification
obligations herein.  As used herein, “successor” and “assignee” shall include
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires the
ownership of IMH and Infinet, respectively, or to which IMH or Infinet,
respectively, assigns this Agreement by operation of law or otherwise.
 
12.2        Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence.  No waiver shall be binding unless in writing and signed by the
party asserted to have granted such waiver.
 
12.3        Modification.  This Agreement may not be amended or modified other
than by a written agreement (a) executed by IMH and the Consultant, on the one
hand, and Infinet and the Consultant, on the other hand, and (b) approved by the
IMH Board and the Infinet Board, as applicable.
 
12.4        Complete Agreement.  This Agreement (including, without limitation,
the Schedules attached hereto), together with any Equity Award Agreements, now
or hereafter in effect, contains the entire agreement and final understanding
between the parties hereto with respect to the subject matter addressed herein
among the parties, and supersedes and replaces all prior negotiations and all
agreements proposed or executed, whether written or oral, with the Consultant
and IMH, on the one hand, and/or Infinet and the Consultant, on the other hand,
concerning the subject matter hereof, including, without limitation, the
Original Consulting Agreement and any subsequent amendments thereto.  Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against any party hereto.  This
Agreement constitutes an integrated agreement.
 
12.5        Litigation and Investigation Assistance.  In addition to the
Consulting Services, at the expense of IMH or Infinet, as applicable, the
Consultant (and the Consultant’s employees and members) shall cooperate in
(a) the defense of IMH or Infinet, as applicable, against any threatened or
pending litigation by any Person or in any investigation or proceeding by any
governmental agency that relates to any events or actions which occur during the
Term, and (b) the prosecution of any claims and lawsuits brought by IMH or
Infinet, respectively, against third parties that are currently outstanding or
that may in the future be brought relating to matters which occur during the
Term.  Except as requested by IMH or Infinet, as applicable, or as required by
law, the Consultant (and the Consultant’s employees and members) shall not
publicly comment upon any (i) threatened or pending claim or litigation
(including investigations or arbitrations) involving IMH or Infinet (or any
officer, director or employee of either), as applicable, or (ii) threatened or
pending government investigations involving IMH or Infinet, as applicable.
 
 
22

--------------------------------------------------------------------------------

 
 
12.6           Severability.  It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction or an
arbitrator, as the case may be, to be invalid, prohibited or unenforceable under
any present or future law, and if the rights and obligations of any party under
this Agreement shall not be materially and adversely affected thereby, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable.  Furthermore, in lieu
of such invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement, a legal, valid and enforceable provision as similar
in terms to such invalid or unenforceable provision as may be
possible.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
12.7           Governing Law.  This Agreement shall, without regard to
principles of conflict of laws, be governed by the laws of the State of Arizona
as to all matters, including, without limitation, matters of validity,
construction, effect and performance.
 
12.8           Counterparts.  This Agreement may be executed in counterparts,
and each counterpart, when executed, shall have the efficacy of a signed
original.  Photographic copies of such signed counterparts may be used in lieu
of the originals for any purpose.
 
12.9           Attorneys’ Fees.  In the event of a legal dispute between the
parties hereto, the prevailing party shall be entitled to receipt from the
losing party of all attorneys’ fees and costs related thereto.
 
12.10         Jurisdiction; Waiver of Jury Trial.  Any judicial proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement may be brought only in the state or federal courts of the State of
Arizona, and by the execution and delivery of this Agreement, each of the
parties hereto accepts for themselves the exclusive jurisdiction of the
aforesaid courts and irrevocably consents to the jurisdiction of such courts
(and the appropriate appellate courts) in any such proceedings, waives any
objection to venue laid therein and agrees to be bound by the judgment rendered
thereby in connection with this Agreement or any agreement identified
herein.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF THIS AGREEMENT.
 
 
23

--------------------------------------------------------------------------------

 
 
12.11           Notices.  Any notice to be given hereunder by any party to the
other may be effected by personal delivery, in writing, or by mail, registered
or certified, postage prepaid with return receipt requested.  Mailed notices
shall be addressed to the parties at the addresses set forth below, but each
party may change its address by written notice in accordance with this Section
12.11.  Notices shall be deemed communicated as of the actual receipt or refusal
of receipt.
 
If to the Consultant:
 
ITH Partners, LLC
6929 N. Hayden Road
Suite C4
Scottsdale, AZ 85250
Attn:   Mr. Lawrence D. Bain
 
If to the Company:
 
IMH Financial Corporation
4900 North Scottsdale Road
Suite 5000
Scottsdale, AZ  85251
Attn:   Mr. William Meris


12.12           Headings; Construction.  The section and paragraph headings and
titles contained in this Agreement are inserted for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation of this Agreement.  Where the context requires,
the singular shall include the plural, the plural shall include the singular,
and any gender shall include all other genders.  Where specific language is used
to clarify by example a general statement contained herein, such specific
language shall not be deemed to modify, limit or restrict in any manner the
construction of the general statement to which it relates.
 
13.         Indemnification.  To the maximum extent permitted by law, IMH and
Infinet, as applicable, and its respective successors and assigns (the
“Indemnitor”), shall indemnify, protect, defend and hold harmless the Consultant
(and its members) (the “Indemnitee”), from, for, and against any and all claims,
liabilities, liens, fines, demands, lawsuits, actions, losses, damages,
injuries, judgments, settlements, costs or expenses whether asserted in law or
in equity and including any claims made by regulatory agencies asserted against
the Indemnitee arising out of, in whole or in part, the actions or commissions
of the Indemnitor, this Agreement or the Consulting Services, other than those
which have arisen from the Indemnitee’s gross negligence, willful misconduct or
breach of this Agreement (hereinafter, collectively, “Claims”).  The Indemnitor
shall provide a legal defense with counsel reasonably approved by the Indemnitee
upon the first notice the Indemnitee sends to the Indemnitor and the Indemnitor
shall continue to provide such defense to the Indemnitee until the matter is
fully resolved by either final judgment, settlement, or other release executed
by the Indemnitee.  The Indemnitor indemnifies the Indemnitee from, for and
against all Claims, including, without limitation, all legal fees, costs and
expert fees and costs that the Indemnitee may directly or indirectly sustain,
suffer or incur as a result thereof.  The Indemnitor shall and does hereby
assume on behalf of the Indemnitee, upon its demand, the amount of any costs
allowed by law, and costs identified herein, any settlement reached or any
judgment that may be entered against the Indemnitee, as a result of such
Claims.  The obligations of the Indemnitor pursuant to this Section 13 shall
survive the expiration or earlier termination of this Agreement.
 
 
24

--------------------------------------------------------------------------------

 
 
14.          Board Approval.  The IMH Board and the Infinet Board, respectively,
have approved this Agreement on behalf of IMH and Infinet, respectively.
 
15.          Cross-Default.  A breach by the Consultant of the Consultant’s
obligations under this Agreement to (a) IMH shall give rise to an automatic
cross-default in favor of Infinet with respect to Infinet’s obligations to the
Consultant under this Agreement, and the Consultant’s rights against Infinet
under this Agreement, and (b) Infinet shall give rise to an automatic
cross-default in favor of IMH with respect to IMH’s obligations to the
Consultant under this Agreement and the Consultant’s rights against IMH under
this Agreement.
 
16.          New Consulting Agreement.  If requested by IMH, the Consultant
shall enter into separate consulting agreements to evidence the terms of the
Consultant’s engagement by each of IMH and Infinet, as applicable.
 
17.          NWRA Capital Partners, LLC.  IMH contemplates executing various
agreements with NWRA in connection with the NWRA Convertible Loan Transaction
between NWRA and IMH and/or IMH’s affiliates.  The Consultant acknowledges and
agrees that the execution of the NWRA Convertible Loan Transaction shall not
constitute a breach of this Agreement by IMH or Infinet, a Change in Control, or
a Constructive Termination without Cause.
 
18.          Section 409A.
 
18.1           Specified Employee.  If the Consultant is a “specified employee”
of IMH or Infinet, as applicable, within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of the Consultant’s Separation from Service,
the Consultant shall not be entitled to any payment or benefit pursuant to
Section 8 (other than any payment that does not provide for deferred
compensation within the meaning of Section 409A, or that is made in reliance
upon Treas. Reg. Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg.
Section 1.409A-1(b)(4) (Short-Term Deferrals)) until the earlier of (i) the date
which is six (6) months after his Separation from Service for any reason other
than death, or (ii) the date of the Consultant’s death.  The provisions of this
paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the
Code.  Any amounts otherwise payable to the Consultant upon or in the six (6)
month period following the Consultant’s Separation from Service that are not so
paid by reason of this Section 18.1 shall be paid (without interest) as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after the Consultant’s Separation from Service (or, if earlier,
as soon as practicable, and in all events within thirty (30) days, after the
date of the Consultant’s death).
 
 
25

--------------------------------------------------------------------------------

 
 
18.2           Reimbursements.  To the extent that any reimbursements pursuant
to Section 7.4 or Section 9.2 are taxable to the Consultant, any reimbursement
payment due to the Consultant pursuant to any such provision shall be paid to
the Consultant on or before the last day of the Consultant’s taxable year
following the taxable year in which the related expense was incurred.  Such
reimbursements are not subject to liquidation or exchange for another benefit
and the amount of such benefits and reimbursements that the Consultant receives
in one taxable year shall not affect the amount of such benefits or
reimbursements that the Consultant receives in any other taxable year.
 
18.3           Separation from Service.  For purposes of this Agreement, the
term “Separation from Service” means a termination of the Consultant’s
engagement with IMH or Infinet, as applicable, pursuant to this Agreement,
determined in accordance with Treas. Reg. § 1.409A-1(h). For purposes of
determining the definition of service recipient for purposes of Section 409A of
the Code, (1) for purposes of determining an entity that would be a member of a
“controlled group of corporations” (within the meaning of Section 414(b) of the
Code as modified by Section 415(h) of the Code) that includes IMH or Infinet, as
applicable, for purposes of applying Section 1563(a)(1), (2) or (3) of the Code
for determining the members of a controlled group of corporations under Section
414(b) of the Code, the language “at least 80 percent” shall be used; and (2)
for purposes of determining a group of trades or businesses under common control
(within the meaning of Section 414(c) of the Code as modified by Section 415(h)
of the Code) that includes IMH or Infinet, as applicable, for purposes of
applying Treas. Reg. § 1.414(c) 2 for purposes of determining the members of a
group of trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c) of the Code, the language “at
least 80 percent” shall be used each place it appears in Treas. Reg. § 1.414(c)
2.  To the extent required to ensure compliance with the requirements of Section
409A, any reference in this Agreement to “Date of Termination” shall be deemed
to be a reference to “Separation from Service,” as defined above.
 
18.4           No Elections.  The Consultant does not have any right to make any
election regarding the time or form of any payment due under this Agreement.
 
18.5           Ban on Acceleration and Deferrals.  Under no circumstances may
the time or schedule of any payment made or benefit provided pursuant to this
Agreement be accelerated or subject to a further deferral except as otherwise
permitted or required pursuant to regulations and other guidance issued pursuant
to Section 409A of the Code.
 
 
26

--------------------------------------------------------------------------------

 
 
18.6           Compliant Operation.  This Agreement shall be operated in
compliance with Section 409A or an exception thereto and each provision of this
Agreement shall be interpreted, to the extent possible, to comply with Section
409A or to qualify for an exception thereto.
 
[Remainder of page intentionally left blank.]
 
 
27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on its behalf by its respective officer or managing member thereunto duly
authorized as of the Effective Date.
 

 
“IMH”
     
IMH Financial Corporation,
 
a Delaware corporation
     
By
/s/ William Meris
   
William Meris
 
Its:  President
 
Address for the Purpose of Notice:
 
4900 N. Scottsdale Rd #5000
 
Scottsdale, AZ 85251




 
“CONSULTANT”
     
ITH Partners, LLC,
 
a Delaware limited liability company
      By: 
/s/ Lawrence D. Bain, Managing Member
 
Lawrence D. Bain
 
Its:  Managing Member
     
Address for the Purpose of Notice:
 
6929 N. Hayden Road, Suite C4
 
Scottsdale, AZ 85250




 
“INFINET”
     
INFINET Securities, LLC,
 
a Delaware limited liability company
     
By:
Infinet Financial Group, LLC,
   
a Delaware limited liability company
       
By:
IMH Financial Corporation,
     
a Delaware corporation
       
 
By: 
/s/ William Meris
   
 
Its:
President

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1
 
CONSULTING SERVICES
 
1.           IMH.  The Consultant has or shall provide the following Consulting
Services to IMH to the extent requested by IMH:
 
1.1           advice to IMH of a strategic and business development nature;
 
1.2           diligence on, and analytical work with respect to, IMH’s loan
portfolio and prospective loan purchases and sales;
 
1.3           advice to IMH with respect to unrealized gains and losses in IMH’s
loan portfolio;
 
1.4           advice to IMH with respect to the work of IMH’s valuation
consultants and related issues;
 
1.5           advice to IMH with respect to certain accounting oriented issues,
and interface with various parties, including, without limitation, the Company
and IMH’s auditor;
 
1.6           advice to IMH with respect to certain matters under consideration
from time to time by legal counsel respecting the Form S-11 and IMH’s
contemplated initial public offering (the “IPO”), interface on those issue with
IMH and IMH’s legal counsel, among others, and establishment and management of
timelines for the filing of the Form S-11;
 
1.7           advice to IMH with respect to the implementation and management of
certain matters in the final Form S-4, including, without limitation, all issues
with IMH’s transfer agent, including the lock-up of the shares;
 
1.8           advice to IMH with respect to the structuring of IMH’s
contemplated IPO and interface with management of IMH, the underwriters, legal
counsel and auditors with respect thereto;
 
1.9           advice to IMH with respect to liquidity strategies in addition to
IMH’s contemplated IPO, including, without limitation, potential debt offerings
and assistance in the arrangement of commercial banking facilities;
 
1.10         advice to IMH regarding the selection of an independent Board of
Directors and committees thereof, including, without limitation, candidates and
proposed compensation terms, among other issues;
 
1.11         advice to IMH with respect to SEC filings to be made by IMH in
connection with IMH’s contemplated IPO, and interface with management, legal
counsel and IMH’s auditors with respect thereto;
 
 
Schedule 2.1-1

--------------------------------------------------------------------------------

 
 
1.12         advice to IMH with respect to liability insurance and directors and
officers insurance; and
 
1.13         other advice to IMH from time to time as requested by IMH.
 
2.           Infinet.  The Consultant has or shall provide the following
Consulting Services to Infinet to the extent requested by Infinet:
 
2.1           advice to Infinet of a strategic and business development nature;
 
2.2           advice to Infinet with respect to the formation, structuring,
business planning and capitalization thereof; and
 
2.3           advice to Infinet with respect to the leveraging of IMH’s
relationship and strategic partnering with IMH.
 
3.           IMH Strategic Transaction.  In the context of a “purchase or sale
transaction” (as defined on Schedule 7.1), the Consultant shall undertake the
following services at the request of IMH:
 
3.1           assisting IMH in formulating criteria for purchasers;
 
3.2           screening, identifying and ranking potential purchasers;
 
3.3           developing and presenting to IMH a list of prospective purchasers;
 
3.4           performing financial analysis of IMH and the purchasers;
 
3.5           if requested by IMH, assisting IMH in preparing a brochure to be
utilized in discussions with prospective purchasers;
 
3.6           assisting IMH in its determination of appropriate and desirable
values to be realized in a sale transaction;
 
3.7           advising IMH as to the structure and form of a sale transaction;
 
3.8           counseling IMH as to strategy and tactics for discussions and
negotiations with the purchasers and, if requested by IMH, participating in such
discussions and negotiations;
 
3.9           assisting IMH in any proceedings relating to regulatory approvals
for a sale transaction;
 
CAVEAT:
 
All decisions shall be made by IMH and not by the Consultant.  All advice of a
tax, accounting or legal nature shall be made by qualified experts and not by
the Consultant.  All services requiring a registered broker-dealer or
underwriter shall be provided by such licensed persons and not by the
Consultant.
 
 
Schedule 2.1-2

--------------------------------------------------------------------------------

 
 
CAVEAT:
 
No Consulting Services set forth in this Agreement (including, without
limitation, this Schedule 2.1) shall be provided to IMH or Infinet to the extent
such Consulting Services constitute Excluded Services, except to the extent the
Conditions to Providing the Excluded Services have been satisfied in the sole
discretion of IMH or Infinet, as applicable.
 
 
Schedule 2.1-3

--------------------------------------------------------------------------------

 

SCHEDULE 7.1
 
CONSULTING FEES AND OTHER PAYMENT OBLIGATIONS
 
1.           Consulting Fees.
 
1.1           IMH.  Commencing on the Effective Date and ending thirty (30) days
after IMH’s written notice of termination of this Agreement to the Consultant as
to IMH, in consideration for the Consultant’s Consulting Services rendered to
IMH through the date thereof, IMH shall pay the Consultant during the Term an
annual fee of $595,000, or the IMH Base Consulting Fee, or a monthly fee of
$49,583.34 (the “IMH Base Monthly Fee”), payable monthly in advance.  Partial
months shall be prorated on the basis of a 30-day month.
 
1.2           Infinet.  Commencing on the Effective Date and ending thirty (30)
days after Infinet’s written notice of termination of this Agreement to the
Consultant as to Infinet, in consideration for the Consulting Services rendered
to Infinet through the date thereof, Infinet shall pay the Consultant during the
Term an annual fee of $250,000, or the Infinet Base Consulting Fee, or a monthly
fee of $20,833.33 (the “Infinet Base Monthly Fee”), payable monthly in
advance.  Partial months shall be prorated on the basis of a 30-day month.
 
1.3           No Duplication.  None of the foregoing is intended to create any
duplication of payments with Section 7 of the Agreement.
 
2.           Stock Options.  See Section 8 of the Agreement to which this
Schedule 7.1 is attached.
 
3.           First Special Payment.  In consideration for the Consulting
Services rendered to IMH, IMH shall also pay to the Consultant at the applicable
closing a one time fee of $1,500,000, payable only in the event that one or more
of the following occurs during the Term: (a) IMH raises $50 million or more in
the aggregate of debt or equity capital (for the avoidance of doubt, in the
event that the NWRA Convertible Note Transaction raises $50 million or more in
the aggregate of debt or equity capital and closes, the First Special Payment
shall be due and payable); or (b) IMH, in IMH’s sole discretion, lists IMH’s
securities on a national securities exchange.  If the Consultant is terminated
or the Agreement expires before either of the events in item (a) or (b) above
occurs, then IMH shall only be obligated to pay the Consultant the First Special
Payment if either of the events in item (a) or (b) above occurs within 24 months
after the expiration or earlier termination of the Agreement (the “Tail
Period”); provided, however, no Tail Period shall be applicable and no First
Special Payment shall be due or payable if the Consultant resigns or is
terminated for Cause during the Term.
 
 
Schedule 7.1-1

--------------------------------------------------------------------------------

 
 
4.           Second Special Payment.  In consideration for the Consultant’s
Consulting Services rendered to IMH during the Term (a) if IMH raises equity
securities capital in an amount at or exceeding $50 million (in one or a series
of transactions) or in any amount up to $100 million (in one or a series of
transactions) during the Term and excluding for all purposes an initial public
offering of IMH (a “Qualifying Equity Securities Offering”), IMH shall pay the
Consultant a one time fee of 0.75% of the amount raised (i.e., $375,000 for a
$50 million equity raise) up to $750,000 (for a $100 million equity raise), and
(b) if IMH raises debt securities capital in an amount at or exceeding $100
million (in one or a series of transactions) or in any amount up to $250 million
(in one or a series of transactions) (a “Qualifying Debt Securities Offering”),
IMH shall pay the Consultant a one time fee of 1% of the amount raised (i.e.,
$1,000,000 for a $100 million debt raise) up to $2,500,000 (for a $250 million
debt raise), (a “Qualifying Debt Securities Offering”) (a Qualifying Equity
Securities Offering and a Qualifying Debt Securities Offering shall collectively
be referred to as a “Qualifying Securities Offering”).  IMH shall pay the
Consultant at the closing of the applicable Qualifying Securities Offering.  For
the avoidance of doubt, in the event that the NWRA Convertible Note Transaction
raises $50 million or more in the aggregate of debt or equity capital and
closes, the Second Special Payment shall be due and payable.  A Qualifying
Equity Securities Offering shall include any equity or equity linked securities
transaction, including, without limitation, the NWRA Convertible Note
Transaction.
 
5.           Equity Securities.  In consideration for the Consulting Services
rendered to IMH during the Term, if IMH raises $50 million or more of debt or
equity capital during the Consulting Term, then IMH shall make a one-time
issuance within five business days after the event to the Consultant of 50,000
shares of IMH’s common stock.  For the avoidance of doubt, for purposes of this
Schedule 7.1, debt capital shall include (a) any senior debt received from any
bank lender (excepting only debt capital received from First Credit Bank prior
to the Effective Date) secured by any assets of IMH (or any corporate affiliate
thereof), and (b) cash actually received by IMH from any loan sales to any third
parties unaffiliated with IMH.  For the avoidance of doubt, in the event that
the NWRA Convertible Note Transaction raises $50 million or more in the
aggregate of debt or equity capital and closes, the payment in this Section 5
shall be due and payable.
 
 
Schedule 7.1-2

--------------------------------------------------------------------------------

 

6.           Legacy Asset Performance Fee.  The Legacy Asset Performance Fee
(the “LAPF”) shall be calculated by IMH as an amount equal to 3% of the positive
difference derived by subtracting (a) 110% of IMH’s December 31, 2010 valuation
mark (the “Base Mark”) (as reflected in IMH’s December 31, 2010 Form 10-K
audited financials) of any asset then owned by IMH and also owned by IMH on the
Effective Date (whether real estate owned or mortgage loans (the “Legacy
Assets”) from (b) IMH’s gross sales proceeds, if any, from IMH’s sales of any
Legacy Asset during the Term.  The LAPF shall be calculated on a Legacy Asset by
Legacy Asset basis; provided, however, in the calculation of the LAPF, IMH shall
not offset any gross sales proceeds received from the sale of any Legacy Asset
that generates gross sales proceeds to IMH below 110% of the Base Mark against
other sales of Legacy Assets that generate gross sales proceeds to IMH above
110% of the Base Mark.  The LAPF shall be paid (a) to the Consultant within
thirty (30) days after IMH actually receives the gross sales proceeds from IMH’s
purchaser of the applicable Legacy Asset, and (b) from the gross sales proceeds
IMH actually receives from IMH’s purchaser of the applicable Legacy Asset.
 
7.           Strategic Advisory Fee.  As used herein, the term “purchase and
sale transaction” means whether effected in one transaction or a series of
transactions:  (a) any merger, consolidation, reorganization or other business
combination pursuant to which the business of IMH is combined with that of an
unaffiliated third-party, or (b) (i) the acquisition, directly or indirectly, by
an unaffiliated third-party purchaser of more than 50% of IMH by an unaffiliated
third-party purchaser or otherwise, or (ii) the sale, directly or indirectly, by
IMH of 50% or more of an unaffiliated third-party  If during the Term, IMH
enters into a definitive agreement and closes the applicable purchase or sale
transaction that is the subject of the definitive agreement pursuant to which
the Consultant advised IMH and had discussions with the third-party regarding a
purchase or sale transaction, then IMH shall pay the Consultant a transaction
fee (the “Strategic Advisory Fee”) in an amount based on the transaction price
and calculated as set forth below, payable in cash upon the closing of such
purchase or sale transaction, but in an amount not less than $500,000.  The
Strategic Advisory Fee is defined as the aggregate fair market value of any
securities issued and/or any cash paid or received, plus the amount of any
indebtedness assumed, directly or indirectly, in connection with the
transaction, and shall be 3% thereof.
 
8.           Product Origination Fee.  The Product Origination Fee (the “POF”)
is a fee to be payable by Infinet to the Consultant in consideration for the
Consultant’s origination of new products for Infinet.  The POF for each product
shall be established in advance by Infinet’s Chief Executive Officer and the
Consultant and shall be memorialized in a written agreement executed by each of
Infinet and the Consultant in each instance; provided, however, that the POF for
each new product described in the separate written agreement shall be not less
than $100,000 in each instance; and provided, further, in order for the new
product to qualify for a POF, the new product must raise more than $25 million
of gross invested capital unless otherwise approved by the Chief Executive
Officer of Infinet in writing.
 
 
Schedule 7.1-3

--------------------------------------------------------------------------------

 